Cite as 2013 Ark. 472

                  SUPREME COURT OF ARKANSAS

 IN RE APPOINTMENT OF NEW                       Opinion Delivered November 14, 2013
 MEMBERS TO THE SUPREME
 COURT COMMITTEE ON
 PROFESSIONAL CONDUCT
 EFFECTIVE JANUARY 1, 2014




                                        PER CURIAM

       The second terms of Helen Herr of Little Rock (non-attorney, at-large member on

Committee Panel A) and Beverly Morrow of Little Rock (non-attorney, at-large member on

Committee Panel C), and the first terms of Danyelle Walker of Little Rock (at-large attorney

member of Panel A) and Barry Deacon of Jonesboro (First Congressional District attorney

member of Panel B) all expire December 31, 2013. The Court expresses its appreciation to

them for their valuable and faithful service to the Court, the Committee, the legal profession,

and the public.

       Effective January 1, 2014, the Court reappoints Ms. Walker for a second six-year term

in her present position on Panel A. The Court appoints the following new members:

Karolyn Jones of Little Rock (non-attorney, at-large member on Committee Panel A),

Michael Mullally of Jonesboro (First Congressional District attorney member of Panel B), and

Sheila Brown of Pine Bluff (non-attorney, at-large member on Committee Panel C), for

initial six-year terms commencing January 1, 2014, and expiring December 31, 2019. The

Court expresses its appreciation to each of these new Committee members for their

willingness to accept this important assignment.